Title: To Thomas Jefferson from James Walker, 21 September 1807
From: Walker, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Hardware Mills sep. 21st. 07.
                        
                        After searching my papers over I can find no receit for the 100 dols. paid Mr. Allen: yet I well know that
                            he received it. I am satisfied in my mind it was about the 15th. of September last which was on Monday, you paid me 100 D.
                            on the 12th. say friday & on sunday following I intended carrying Capt. Allens money to him, but some person came to my
                            house just as I was starting off which prevented my going. the next day he called on me himself and got his money & said
                            you had told him to apply to me for it and the reason why he did not call sooner he had not been able to go about, but he
                            had got it time enough—Mr. Allens account may be correct as far as I know. I have three copies of bills given him &
                            gave another to Mr. Perry whom I believe got Mr Allen to get the timber by, it was larger than either of the other three
                            perhaps if that bill was added to the other three our accounts would nearly agree. in the acct. I gave you of Mr
                            Shoemakers work I forgot to add to it for finding himself as it has always been a custom with me to make out my bills &
                            at the last lay on for finding self—
                        
                            NB you paid me 100 D. the 9th. of Aug. last at your mill & set off to washington the first of Octr.
                                which still confirms it to me that it was sep. that this money was paid—
                     Your Obt. H. Sert &c
                        
                        
                            James Walker
                            
                        
                    